Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (6/26/2020), is being examined under the first inventor to file provisions of the AIA .   Applicant’s election of claims 1-10, 13-14 and 17-22 dated 7/28/2021 without traverse is acknowledged. Claims 15-16 are withdrawn. Claims (1-10, 13-14 and 17-22) were examined in a Non-Final on 9/29/2021. The present office action is in response to Applicants submission of 12/29/2021. Claims are amended and new claims 23-27 added so that claims 1-3, 5-9, 13-14, 17-19 and 21-27 are now pending and being examined.

Response to Amendment and arguments
	Applicant has amended the claims to substitute several terms interpreted under 35 USC 112 (f) by other terms. For example “detection unit” is substituted by “circuit” and “measurement member” is substituted by “current measurement and voltage measurement sensors”. The specification however uses “circuit”, “voltage” and “current” in a conventional way to describe an electrical parameters and circuit. 
As discussed in 35 USC 35 USC § 112 (b) rejection, Applicants specific use of these terms to describe a structure for performing a claimed function is not disclosed in the specification.
Applicants arguments against Choi are not persuasive. Contrary to applicant’s assertion Choi dies disclose region specific monitoring of electrical parameters (Fig 17). Applicant is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 13-14, 17-19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “circuit” to represent a structure to detect plasma characteristics for the respective regions of the support plate is not disclosed in the specification. The item closest to such structure is disclosed as a box 281 connected to the two limbs of the heater power supply and additional box 283. There is mention of detecting plasma characteristics using RF parameters including voltage, current, phase or impedance but there is no disclosure of any structure which discloses actual sensors and their connection to the heater or other hardware. Especially there is no disclosure of voltage and current sensors and how they are connected.
Claim 5 recites that the plasma generator uniformly controls the plasma density in an entire region of the support plate. However, there is no disclosure of the structure of the 
Claim 23 recites first and second voltage sensors. There is however no structure to show how these voltage sensors are connected and how they might detect plasma characteristics. 
In claim 24 the recitation of a voltage sensor in series with heater and filter is unclear since there is no disclosure of voltage sensor and its connection in the specification. The recitation of claim 27 is similarly indefinite.
Claims 25 and 26 recite individual capacitors and inductors with incomplete description. They however appear to be part of filters installed between the heater power supply and heaters as disclosed in Fig 4. They are addressed in the prior art rejection. 
Additionally, substitution of display member by a digitizer is unclear.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 13-14, 17-19 and 22 are rejected under 35 U.S.C. 102 (a)(1) as best understood as being anticipated by Choi Dai Kyu (KR 10-2019-0063587) (From IDS).
Regarding all the claims not specifically mentioned, Choi discloses an apparatus for treating a substrate including a chamber (Fig 1); a substrate support (140); a gas supply unit (120); and a plasma generation unit including an RF power source configured to apply RF power (172, 662); and a heating unit configured to control temperature of the substrate (143), and wherein the heating unit includes: a plurality of heating members disposed in different regions of the support plate (Fig 17); a heater power source configured to apply power to the plurality of heating members (168, 1768); a filter provided between the plurality of heating members and the heater power source (167, 267 etc.); and a detection unit provided between the plurality of heating members and the filter and configured to detect plasma characteristics for the respective regions of the support plate (152, 252 etc.), wherein the detection unit includes a plurality of measurement members configured to measure voltages and currents in the regions in which the plurality2Atty. Dkt. No. 17947-001081-USU.S. Application No. 16/913,128 of heating members are located, respectively (Para 55).
Regarding claim 2 and 7 regional detection is disclosed in Fig 17.
Regarding claims 3, 9 and 19 display member is disclosed in Para 162.
Regarding claims 13, 14 and 22 plurality of power sources are shown in Fig 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13-14, 17-19, 22-25 and 27 are also rejected under 35 U.S.C. 103 as best understood, being unpatentable over Choi Dai Kyu (KR 10-2019-0063587) (From IDS).
Choi discloses an apparatus for treating a substrate including a chamber (Fig 1); a substrate support (140); a gas supply unit (120); and a plasma generation unit including an RF power source configured to apply RF power (172, 662); and a heating unit configured to control temperature of the substrate (143), and wherein the heating unit includes: a plurality of heating members disposed in different regions of the support plate (Fig 17); a heater power source configured to apply power to the plurality of heating members (168, 1768); a filter provided between the plurality of heating members and the heater power source (167, 267 etc.); and a detection unit provided between the plurality of heating members and the filter and configured to detect plasma characteristics for the respective regions of the support plate (152, 252 etc.), wherein the detection unit includes a plurality of measurement members configured to measure 
As discussed above, Choi discloses an apparatus for treating a substrate including all the limitations of these claims but do not explicitly disclose that the display member is a digitizer. However, it is understood that the digitizer refers to digital display, which is generally the case especially with microprocessor associated controllers. Therefore, having a digitizer for display would have been obvious for one of ordinary skill in the art at the time of invention as being well known and well used.
Regarding claim 2 and 7 regional detection is disclosed in Fig 17.
Regarding claims 3, 9 and 19 display member is disclosed in Para 162.
Regarding claims 5 and 21 The controller 154 can control plasma generator, heater segments and all the other parameters. Therefore, uniform plasma processing would have been obvious for one of ordinary skill in the art at the time of invention. 
Regarding claims 13, 14 and 22 plurality of power sources are shown in Fig 13.

Claims 5 and 21 are also rejected under 35 U.S.C. 103 as being unpatentable over Choi Dai Kyu (KR 10-2019-0063587) in view of Dible et al (US 6042686).
Choi disclose (Para 57) that the control unit 154 monitors plasma process based upon the monitored electrical parameters and controls power supply gas and other parameters. Choi discloses regional monitoring of parameters however does not explicitly disclose control regional process uniformity.
Controlling regional monitoring to control uniformity was however very well known in the prior art.

Therefore, having a regional monitoring for uniformity of process would have been obvious for one of ordinary skill in the art at the time of invention as being well known and well used.
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Choi Dai Kyu (KR 10-2019-0063587) in view of Ito et al (US 20150235809).
Regarding claims 24-27 Choi Dai Kyu discloses filters comprising inductors in parallel with capacitors as claimed (Fig 17) and process monitoring which monitors electrical parameters (Para 16, 57-60) which could be obtained through direct connection or indirect coupling (Para 60) using voltage divider (Fig 17 and others). Plurality of voltage sensors are disclosed in (Fig 17).
Ito et al disclose similar filters to disclose inductors in parallel with capacitors (Fig 8) and inductors from left heater wire are coupled to inductor from right heater wire wound on a common toroid core (Fig 4 and 6), (transformer coupling as in claim 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang Kil Nam (US 8445988) discloses detection of RF from a filter to control RF power (Abstract). Nguyen et al (US 20180342375) disclose controlling plasma based on controlling an impedance between heater and RF filter (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RAM N. KACKAR
Primary Examiner
Art Unit 1716


/RAM N KACKAR/Primary Examiner, Art Unit 1716